Title: An Edict by the King of Prussia, 22 September 1773
From: Franklin, Benjamin
To: 

When this famous hoax first appeared, Franklin had the pleasure of seeing it taken at face value. Part of the reason, no doubt, was his shrewdness in choosing the fictional author. Frederick II of Prussia had been estranged from Britain by the Peace of Paris, and made no secret of his contempt for the country. He had recently suggested, according to an English officer at his court, sending over several regiments to protect the monarchy against radicals, and even coming himself to be king. His conduct towards his Continental neighbors, as reported in London, was equally unsavory and far more relevant to Franklin’s purposes: the King sent troops to keep order in his newly acquired Polish provinces and bullied the Polish Diet, issued an edict laying claim to part of the Dutch Netherlands, and then to cap the climax justified his acquisitions in Poland by asserting that they had rightfully been Prussian since the days of the Teutonic Knights. His reputation with the British public, in short, was calculated to give his edict the ring of authenticity.
The document, after the preamble, is built of British materials. It consists of various Parliamentary statutes, beginning with the Restoration, which are partly quoted, partly paraphrased, and partly embellished with Franklin’s inventions. He intended the “Edict” and its companion, the “Rules by Which a Great Empire May be Reduced to a Small One,” as anything but persiflage. Under the surface the “Edict” was a summary of colonial grievances that went back for almost a century; King Frederick’s foisting them upon Britain was what Franklin called an “out-of-the-way form” to highlight them.
 
For the Public Advertiser.
The Subject of the following Article of Foreign Intelligence being exceeding EXTRAORDINARY, is the Reason of its being separated from the usual Articles of Foreign News.
Dantzick, September 5.
We have long wondered here at the Supineness of the English Nation, under the Prussian Impositions upon its Trade entering our Port. We did not till lately know the Claims, antient and modern, that hang over that Nation, and therefore could not suspect that it might submit to those Impositions from a Sense of Duty, or from Principles of Equity. The following Edict, just made public, may, if serious, throw some Light upon this Matter.
“Frederick, by the Grace of God, King of Prussia, &c. &c. &c. to all present and to come,
   * A tous presens et à venir. Orig.
 Health. The Peace now enjoyed throughout our Dominions, having afforded us Leisure to apply ourselves to the Regulation of Commerce, the Improvement of our Finances, and at the same Time the easing our Domestic Subjects in their Taxes: For these Causes, and other good Considerations us thereunto moving, We hereby make known, that after having deliberated these Affairs in our Council, present our dear Brothers, and other great Officers of the State, Members of the same, We, of our certain Knowledge, full Power and Authority Royal, have made and issued this present Edict, viz.
Whereas it is well known to all the World, that the first German Settlements made in the Island of Britain, were by Colonies of People, Subjects to our renowned Ducal Ancestors, and drawn from their Dominions, under the Conduct of Hengist, Horsa, Hella, Uffa, Cerdicus, Ida, and others; and that the said Colonies have flourished under the Protection of our august House, for Ages past, have never been emancipated therefrom, and yet have hitherto yielded little Profit to the same. And whereas We Ourself have in the last War fought for and defended the said Colonies against the Power of France, and thereby enabled them to make Conquests from the said Power in America, for which we have not yet received adequate Compensation. And whereas it is just and expedient that a Revenue should be raised from the said Colonies in Britain towards our Indemnification; and that those who are Descendants of our antient Subjects, and thence still owe us due Obedience, should contribute to the replenishing of our Royal Coffers, as they must have done had their Ancestors remained in the Territories now to us appertaining: We do therefore hereby ordain and command, That from and after the Date of these Presents, there shall be levied and paid to our Officers of the Customs, on all Goods, Wares and Merchandizes, and on all Grain and other Produce of the Earth exported from the said Island of Britain, and on all Goods of whatever Kind imported into the same, a Duty of Four and an Half per Cent. ad Valorem, for the Use of us and our Successors. And that the said Duty may more effectually be collected, We do hereby ordain, that all Ships or Vessels bound from Great Britain to any other Part of the World, or from any other Part of the World to Great Britain, shall in their respective Voyages touch at our Port of Koningsberg, there to be unladen, searched, and charged with the said Duties.
And WHEREAS there have been from Time to Time discovered in the said Island of Great Britain by our Colonists there, many Mines or Beds of Iron Stone; and sundry Subjects of our antient Dominion, skilful in converting the said Stone into Metal, have in Times past transported themselves thither, carrying with them and communicating that Art; and the Inhabitants of the said Island, presuming that they had a natural Right to make the best Use they could of the natural Productions of their Country for their own Benefit, have not only built Furnaces for smelting the said Stone into Iron, but have erected Plating Forges, Slitting Mills, and Steel Furnaces, for the more convenient manufacturing of the same, thereby endangering a Diminution of the said Manufacture in our antient Dominion. We do therefore hereby farther ordain, that from and after the Date hereof, no Mill or other Engine for Slitting or Rolling of Iron, or any Plating Forge to work with a Tilt-Hammer, or any Furnace for making Steel, shall be erected or continued in the said Island of Great Britain: And the Lord Lieutenant of every County in the said Island is hereby commanded, on Information of any such Erection within his County, to order and by Force to cause the same to be abated and destroyed, as he shall answer the Neglect thereof to Us at his Peril. But We are nevertheless graciously pleased to permit the Inhabitants of the said Island to transport their Iron into Prussia, there to be manufactured, and to them returned, they paying our Prussian Subjects for the Workmanship, with all the Costs of Commission, Freight and Risque coming and returning, any Thing herein contained to the contrary notwithstanding. 
We do not however think fit to extend this our Indulgence to the Article of Wool, but meaning to encourage not only the manufacturing of woollen Cloth, but also the raising of Wool in our antient Dominions, and to prevent both, as much as may be, in our said Island, We do hereby absolutely forbid the Transportation of Wool from thence even to the Mother Country Prussia; and that those Islanders may be farther and more effectually restrained in making any Advantage of their own Wool in the Way of Manufacture, We command that none shall be carried out of one County into another, nor shall any Worsted-Bay, or Woollen-Yarn, Cloth, Says, Bays, Kerseys, Serges, Frizes, Druggets, Cloth-Serges, Shalloons, or any other Drapery Stuffs, or Woollen Manufactures whatsoever, made up or mixt with Wool in any of the said Counties, be carried into any other County, or be Waterborne even across the smallest River or Creek, on Penalty of Forfeiture of the same, together with the Boats, Carriages, Horses, &c. that shall be employed in removing them. Nevertheless Our loving Subjects there are hereby permitted, (if they think proper) to use all their Wool as Manure for the Improvement of their Lands.
And WHEREAS the Art and Mystery of making Hats hath arrived at great Perfection in Prussia, and the making of Hats by our remote Subjects ought to be as much as possible restrained. And forasmuch as the Islanders before-mentioned, being in Possession of Wool, Beaver, and other Furs, have presumptuously conceived they had a Right to make some Advantage thereof, by manufacturing the same into Hats, to the Prejudice of our domestic Manufacture, We do therefore hereby strictly command and ordain, that no Hats or Felts whatsoever, dyed or undyed, finished or unfinished, shall be loaden or put into or upon any Vessel, Cart, Carriage or Horse, to be transported or conveyed out of one County in the said Island into another County, or to any other Place whatsoever, by any Person or Persons whatsoever, on Pain of forfeiting the same, with a Penalty of Five Hundred Pounds Sterling for every Offence. Nor shall any Hat-maker in any of the said Counties employ more than two Apprentices, on Penalty of Five Pounds Sterling per Month: We intending hereby that such Hat-makers, being so restrained both in the Production and Sale of their Commodity, may find no Advantage in continuing their Business. But lest the said Islanders should suffer Inconveniency by the Want of Hats, We are farther graciously pleased to permit them to send their Beaver Furs to Prussia; and We also permit Hats made thereof to be exported from Prussia to Britain, the People thus favoured to pay all Costs and Charges of Manufacturing, Interest, Commission to Our Merchants, Insurance and Freight going and returning, as in the Case of Iron.
And lastly, Being willing farther to favour Our said Colonies in Britain, We do hereby also ordain and command, that all the Thieves, Highway and Street-Robbers, House-breakers, Forgerers, Murderers, So[domi]tes, and Villains of every Denomination, who have forfeited their Lives to the Law in Prussia, but whom We, in Our great Clemency, do not think fit here to hang, shall be emptied out of our Gaols into the said Island of Great Britain for the BETTER PEOPLING of that Country.
We flatter Ourselves that these Our Royal Regulations and Commands will be thought just and reasonable by Our much-favoured Colonists in England, the said Regulations being copied from their own Statutes of 10 and 11 Will. III. C. 10, 5 Geo. II. C. 22, 23 Geo. II. C. 29, 4 Geo. I. C. 11, and from other equitable Laws made by their Parliaments, or from Instructions given by their Princes, or from Resolutions of both Houses entered into for the GOOD Government of their own Colonies in Ireland and America.
And all Persons in the said Island are hereby cautioned not to oppose in any wise the Execution of this Our Edict, or any Part thereof, such Opposition being High Treason, of which all who are suspected shall be transported in Fetters from Britain to Prussia, there to be tried and executed according to the Prussian Law.
Such is our Pleasure.
Given at Potsdam this twenty-fifth Day of the Month of August, One Thousand Seven Hundred and Seventy-three, and in the Thirty-third Year of our Reign.
By the King in his Council
  RECHTMAESSIG, Secr.”
  

Some take this Edict to be merely one of the King’s Jeux d’Esprit: Others suppose it serious, and that he means a Quarrel with England: But all here think the Assertion it concludes with, “that these Regulations are copied from Acts of the English Parliament respecting their Colonies,” a very injurious one: it being impossible to believe, that a People distinguish’d for their Love of Liberty, a Nation so wise, so liberal in its Sentiments, so just and equitable towards its Neighbours, should, from mean and injudicious Views of petty immediate Profit, treat its own Children in a Manner so arbitrary and TYRANNICAL!

